Citation Nr: 0722115	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of right 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from May 1963 to August 
1963 and from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for right shoulder 
separation.  In May 2005 the Board issued a decision, denying 
service connection for residuals of right shoulder 
dislocation.  The veteran appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2005, a Joint Motion for Remand was filed by VA and 
the veteran.  In December 2005, the Court granted the Joint 
Motion for Remand and sent the case back to the Board.  In 
May 2006 the Board remanded this matter for further 
evidentiary development.  Unfortunately, all of the requested 
development was not performed and remand is necessary 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2006 remand, the Board noted that when the veteran 
entered his second period of service in March 1966, he had a 
February 1966 letter from a private physician, Dr. GW, who 
indicated that he had treated the veteran for recurrent 
dislocation and that the veteran had undergone a Putti Platt 
reconstruction surgery on the right shoulder in May 1964.  At 
the September 2003 hearing before the Decision Review 
Officer, the veteran stated he was unable to locate those 
records. The Board indicated in the May 2006 remand that 
"regardless . . . an attempt should be made to obtain those 
records, as they are relevant to the issue on appeal."  The 
Board specifically requested that an attempt be made "to 
obtain the medical records related to the Putti Platt 
reconstruction surgery, which occurred in May 1964 and the 
medical records from Dr. GW related to his treatment of the 
veteran's recurrent dislocation of the right shoulder in the 
1960's."

In a June 2006 deferred rating decision, the last know 
address for Dr. GW was listed.

The record reflects that in December 2006, the AMC sent a 
letter to the veteran indicating that they needed to obtain 
treatment records for the Putti Platt reconstruction surgery 
which occurred in May of 1964 by Dr. GW.  The AMC requested 
that the veteran "complete an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs."

Received from the veteran in March 2007 were two VA Forms 21-
4142 in which the veteran had checked that he authorized the 
disclosure of information from the "source shown in Item 
7A" information.  The veteran also signed his name and dated 
the forms.  Neither the AMC nor the veteran listed a 
treatment source in Item 7A.  Presumably Dr. GW should be 
listed on at least one of the forms as a treatment source.  
After the AMC received these forms from the veteran, the 
record reflects that no further action was taken to attempt 
to obtain treatment records from Dr. GW, or even to notify 
the veteran that a treatment source had not been listed on 
the authorization forms he submitted.

Because the Board's requested development has not occurred, 
it is the Board's opinion that the AMC did not fully comply 
with the remand instructions of May 2006.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the RO 
the Board's instructions have not been fulfilled, the claim 
must be returned to the AMC for compliance with the previous 
Remand.

The Board also notes that VA's failure to make an attempt to 
obtain these treatment records is a due process violation.  
Because these treatment records from Dr. GW are private and 
are therefore not in the custody of a Federal department or 
agency, the pertinent law and regulations provides that VA 
must make reasonable efforts to obtain such relevant records, 
including an initial request for the records and, if not 
received, at least one follow-up request.  A follow-up 
request is not required if a response indications that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  38 U.S.C.A. § 5103A (b), 38 
C.F.R. § 3.159(c)(1).  If VA makes reasonable efforts to 
obtain relevant non-Federal records but is unable to obtain 
them, VA will provide the appellant with oral or written 
notice of that fact.  38 U.S.C.A. § 5103A (b), 38 C.F.R. § 
3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the treatment 
records related to the Putti Platt 
reconstruction surgery, which occurred 
in May 1964 and the medical records 
from Dr. GW related to the veteran's 
treatment of the recurrent dislocation 
of the right shoulder in the 1960's.  
Ensure that the dictates of 38 U.S.C.A. 
§ 5103A (b) and 38 C.F.R. § 3.159(c) 
are followed in attempting to obtain 
such records.  

2.  After conducting any additional 
indicated development, review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant 
actions taken on the claim including 
the applicable legal authority, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

